Citation Nr: 1136471	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-11 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the appellant has qualifying service for nonservice-connected disability pension purposes.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2009, a statement of the case was issued in March 2009, and a substantive appeal was received in March 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his March 2009 substantive appeal, the appellant checked the box to request a Board hearing at the local RO.  Such a hearing does not appear to have been scheduled, and there is no indication that the appellant has withdrawn the hearing request.  Accordingly, the case must be returned so that the requested Board hearing can be scheduled. 

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a Board hearing at the RO (either by videoconference or by a travel Board, as the appellant may request.)  After the hearing is conducted, or in the event the appellant cancels the hearing or otherwise fails to report, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


